DETAILED ACTION
This action is in reply to an application filed August 10th, 2020. Claims 1-6 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on October 11th, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10th, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art
It is noted that applicant has referenced Japanese Patent Application Laid-open No. 2017-21427, Japanese Patent Application Laid-open No. 2017-138664, and Japanese Patent Application Laid-open No. 2018-127065 in the specification on pages 8-9 paragraph 0036. If applicant wants the cited prior art to be of record then applicant should cited them in an IDS and provide a copy.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in the specification reference character “1” has been used to designate both “parking assist system (1)” and “apparatus 1”, reference character “10” has been used to designate both “driving-force limit value setter (10)” and “parking assist ECU 10”, and reference character “11” has been used to designate both “drive apparatus controller (11)” and “drive ECU 11”. It is recommended to amend pages 2-4 para. 0008-0018 to remove the reference numbers from the "parking assist system (1)", "driving-force limit value setter (10)", and "drive apparatus controller (11)" for the sake of consistency.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to remove the reference character(s) in the description in compliance with 37 CFR 1.121(b) are requested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that while a duplicate number 10 in figure 1 has been provided, correction is not needed unless another number was intended.  Please review the drawings and confirm in the next communication to the office.  If another number was intended, new drawings will be required at that time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving-force limit value setter” in claim 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-5 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claim limitation “driving-force limit value setter” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites the same functions as recited in claim 1 in page para 0007 lines “the parking assist system including: a driving-force limit value setter (10) configured to set a first driving-force limit value, which is an upper limit value of a driving force of a drive apparatus (23) of the vehicle (100), each time a set period of time elapses during the execution of the parking assist control” and the only indication of structure is recited in relation to FIG. 1 in page 5 para 0022 lines “The parking assist ECU 10 corresponds to a driving-force limit value setter in the present invention.” As the parking assist ECU 10 only corresponds to the driving-force limit value setter and the parking assist ECU also lacks sufficient structure. Therefore, the specification is insufficient to provide a written description of the “driving-force limit value setter” in claims 1-5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “driving-force limit value setter” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites the same functions as recited in claim 1 in page para 0007 lines “the parking assist system including: a driving-force limit value setter (10) configured to set a first driving-force limit value, which is an upper limit value of a driving force of a drive apparatus (23) of the vehicle (100), each time a set period of time elapses during the execution of the parking assist control” and the only indication of structure is recited in relation to FIG. 1 in page 5 para 0022 lines “The parking assist ECU 10 corresponds to a driving-force limit value setter in the present invention.” As the parking assist ECU 10 only corresponds to the driving-force limit value setter and the parking assist ECU also lacks sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). For the purposes of prior art rejection below, the examiner has interpreted that the driving-force limit value setter is a computer program, computer module, computer sub-module, or an electronic control unit in a computer that is “configured to set a first driving-force limit value, which is an upper limit value of a driving force of a drive apparatus (23) of the vehicle (100), each time a set period of time elapses during the execution of the parking assist control”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie; Erick Michael (US Pub. No. 20160264137 A1), herein after Lavoie, in further view of Barton-Sweeney et al. (US Patent No. 9551992 B1), herein after Barton-Sweeney, and further in view of Shalev-Shwartz et al. (US Pub. No. 20190291728 A1), herein after Shalev-Shwartz.
Regarding claim 1, Lavoie teaches [a] parking assist system, which is configured to execute parking assist control for moving a vehicle to a set target parking position, the parking assist system comprising (Lavoie: Para. 0022; "The parking system 26 may assist the operator of the vehicle 10 in executing parking maneuvers and without operator intervention, may guide the vehicle 10 into an identified parking location."): a driving-force limit value setter configured to set a first driving-force limit value, which is an upper limit value of a driving force of a drive apparatus of the vehicle,… during the execution of the parking assist control (Lavoie: Para. 0033, 0034, and 0036; "The controller 100 may be configured to establish a predetermined deceleration associated with the zone while the parking system 26 is executing a parking maneuver. The controller 100 may also be configured to establish a predetermined deceleration associated with a zone while the vehicle 10 is operating and not executing a parking maneuver. The predetermined deceleration associated with the zone may vary depending on whether the vehicle is executing a parking maneuver or not." "The predetermined deceleration may be a rate at which the vehicle speed is reduced. Based on the predetermined vehicle speed, the predetermined deceleration, the powertrain gear position, the brake torque request, a maximum brake output torque, the zone, and the vehicle wheel direction, the controller 100 may be configured to provide the braking comfort parameter to affect the braking output torque applied to the brake assembly 60." "The stopping control function may be enabled as the vehicle 10 is approaching an object 90 during a parking maneuver... The controller 100 may command a reduction in an output torque of the powertrain 20, if the speed of the vehicle 10 exceeds the predetermined vehicle speed threshold associated with the current zone. The reduction in the output torque of the powertrain 20 may be based on the braking comfort parameter such that the speed of the vehicle 10 becomes less than or approximate the predetermined vehicle speed threshold associated with the current zone prior to the completion of the parking maneuver. The output torque of the powertrain 20 may be reduced at least until the completion of the parking maneuver. In at least one embodiment, the output torque of the powertrain 20 may be progressively reduced as the vehicle 10 moves progressively closer to the object 90."); and a drive apparatus controller, which is connected so as to be communicable with the driving-force limit value setter, and is configured to control the driving force of the drive apparatus (Lavoie: Para. 0012 and 0031; "The powertrain 20 may provide torque to one or more wheel assemblies to propel the vehicle 10. The powertrain 20 may include an engine 30, a transmission 32, a powertrain controller 34, and at least one drive axle assembly 36." "A controller 100 may be in communication with the powertrain controller 34, the ABS module 62, and the parking module 76. The controller 100 may be a vehicle system controller or a plurality of controllers in communication with each other over a CAN BUS network."), and wherein the drive apparatus controller is configured to: control the driving force of the drive apparatus so that the driving force of the drive apparatus is prevented from exceeding the first driving-force limit value during a period of time in which the first driving-force limit value set by the driving-force limit value setter is successfully received (Lavoie: Para. 0037; "The controller 100 may be programmed to, while the vehicle 10 is executing the parking maneuver relative to an object 90, to monitor a distance, D.sub.2, between the vehicle 10 and the object 90. The controller 100 may operate the brake system 24 to reduce the vehicle speed such that the speed of the vehicle 10 becomes less than or approximate the predetermined vehicle speed threshold associated with the current zone, if the speed of the vehicle 10 exceeds the predetermined vehicle speed threshold associated with the distance, D.sub.2. The operation of the brake system 24 may be based on the braking comfort parameter and at least one of the speed of the vehicle and the predetermined vehicle speed threshold associated with the distance, D.sub.2. In at least one embodiment, the brake torque applied to the brake assembly 60 may be progressively increased as the vehicle moves progressively closer to the object 90. The distance, D.sub.1, may be greater than the distance, D.sub.2.").
Lavoie is silent to the first driving-force limit value is set each time a set period of time elapses during the execution of the parking assist control; however Lavoie does teach it is set each time a set distance is passed and that the system knows the speed of the vehicle (Lavoie: Para. 0029 and 0034; "The parking system 26 may be configured to monitor a distance between the vehicle 10 and an object 90 based on a plurality of zones extending about the vehicle. The zones may be ranked based on distances from the vehicle 10." "The predetermined deceleration may be a rate at which the vehicle speed is reduced. Based on the predetermined vehicle speed, the predetermined deceleration, the powertrain gear position, the brake torque request, a maximum brake output torque, the zone, and the vehicle wheel direction, the controller 100 may be configured to provide the braking comfort parameter to affect the braking output torque applied to the brake assembly 60.") for the benefit of updating the operating limits at regular intervals.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that a system that sets upper limits for the driving force of a vehicle over zones of distance and that also knows the speed of the vehicle as taught by Taylor would be easily modifiable to have the system set the upper limits for the driving force of the vehicle over periods of time for the benefit of updating the operating limits at regular intervals.
Lavoie is silent to control the driving force of the drive apparatus so that, when a state, in which the first driving-force limit value is unavailable to be received from the driving-force limit value setter, continues for a predetermined period of time, and when a driver-request driving force directed to the drive apparatus becomes 0, the driving force of the drive apparatus becomes a driver-request driving force.
In a similar field, Barton-Sweeney teaches control the driving force of the drive apparatus so that, when a state, in which the first driving-force limit value is unavailable to be received from the driving-force limit value setter, continues for a predetermined period of time, and when a driver-request driving force directed to the drive apparatus becomes 0, the driving force of the drive apparatus becomes a driver-request driving force (Barton-Sweeney: Page 18 col. 5 lines 16-32; "However, when the secondary computing system has not received an updated trajectory after the vehicle has reached a particular point along the fall back trajectory (for example in time or space), the secondary computing system would continue to control the vehicle according to the fall back trajectory. This threshold point may correspond to a point in time or space on the fall back trajectory where it would begin to diverge from the nominal trajectory. Of course, the threshold point may be sometime before or even a short time after the point of divergence between the fall back and nominal trajectories. In this regard, even when the primary computing system has failed, the secondary computing system would not need to switch to a new trajectory, but would simply continue controlling the vehicle using the last received trajectory. As this trajectory is a fall back trajectory, the secondary computing system would therefore maneuver the vehicle to stop safely.") for the benefit of creating a failsafe for if a malfunction occurred in the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the parking assist system from Lavoie to include a failsafe in the system in case of system failure which includes continuing on the preset trajectory, as taught by Barton-Sweeney, for the benefit of creating a failsafe for if a malfunction occurred in the system.
Lavoie and Barton-Sweeney are silent to when a driver-request driving force directed to the drive apparatus becomes 0, the driving force of the drive apparatus becomes a driver-request driving force.
In a similar field, Shalev-Shwartz teaches when a driver-request driving force directed to the drive apparatus becomes 0, the driving force of the drive apparatus becomes a driver-request driving force (Shalev-Shwartz: Para. 0776; "Consistent with this disclosure, preventing the driver input from causing a corresponding change in the host vehicle may include inhibiting the driver input… As another example, if the driver input is a depression of an acceleration pedal, the safety system may inhibit the input by supplying a force to the acceleration pedal that is opposite of the depression and may continue supplying the force until the driver stops depressing the acceleration pedal or begins depressing the brake pedal. In any embodiment, the inhibition may last until the host vehicle is in a safe position where there are no obstacles within the proximity buffer and there is no driver input that would cause the host vehicle to come within a distance of an obstacle that is less than the proximity buffer.") for the benefit of providing a way for the driver to quickly return full control of the vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the parking assist system from Lavoie in view of Barton-Sweeney with the condition to prevent manual override unless the driver stops depressing the accelerator, as taught by Shalev-Shwartz, for the benefit of providing a way for the driver to quickly return full control of the vehicle.
Regarding claim 2, Lavoie, Barton-Sweeney, and Shalev-Shwartz remain as applied as in claim 1, and Lavoie goes on to further teach [t]he parking assist system according to claim 1, wherein the driving-force limit value setter and the drive apparatus controller are connected to each other through a controller area network (CAN) (Lavoie: Para. 0031; "A controller 100 may be in communication with the powertrain controller 34, the ABS module 62, and the parking module 76. The controller 100 may be a vehicle system controller or a plurality of controllers in communication with each other over a CAN BUS network.").
Regarding claim 3, Lavoie, Barton-Sweeney, and Shalev-Shwartz remain as applied as in claim 1, and Barton-Sweeney goes on to further teach [t]he parking assist system according to claim 1, wherein the drive apparatus controller is configured to: set, when the first driving-force limit value becomes unable to be received from the driving-force limit value setter, a second driving-force limit value, which is an upper limit value of the driving force of the drive apparatus; and control the driving force of the drive apparatus so that the driving force of the drive apparatus is prevented from exceeding the second driving-force limit value during a predetermined period of time elapsed since the first driving-force limit value becomes unable to be received from the driving-force limit value setter (Barton-Sweeney: Page 18 col. 5 lines 16-26; "However, when the secondary computing system has not received an updated trajectory after the vehicle has reached a particular point along the fall back trajectory (for example in time or space), the secondary computing system would continue to control the vehicle according to the fall back trajectory. This threshold point may correspond to a point in time or space on the fall back trajectory where it would begin to diverge from the nominal trajectory. Of course, the threshold point may be sometime before or even a short time after the point of divergence between the fall back and nominal trajectories.").
Regarding claim 4, Lavoie, Barton-Sweeney, and Shalev-Shwartz remain as applied as in claim 3, and Barton-Sweeney goes on to further teach [t]he parking assist system according to claim 3, wherein the drive apparatus controller is configured to set the first driving-force limit value received from the driving-force limit value setter last time as the second driving-force limit value (Barton-Sweeney: Page 18 col. 5 lines 16-32, page 19 col. 8 lines 25-31, and page 20 col. 9 lines 2-9; "However, when the secondary computing system has not received an updated trajectory after the vehicle has reached a particular point along the fall back trajectory (for example in time or space), the secondary computing system would continue to control the vehicle according to the fall back trajectory... In this regard, even when the primary computing system has failed, the secondary computing system would not need to switch to a new trajectory, but would simply continue controlling the vehicle using the last received trajectory."  "In addition to the trajectory, the computing device 112 may generate corresponding instructions for controlling various systems of the vehicle in order to maneuver the vehicle according to the trajectory, or rather in order to reach the specific locations at the specific times in the future. The computing system 110 may then send the trajectory and corresponding instructions to computing system 210." "The computing device 210 may control the direction and speed of the vehicle by controlling various components according to the corresponding instructions of a given trajectory received from the computing system 110. In order to do so, computer 110 may cause the vehicle to accelerate..., decelerate..").
Regarding claim 5, Lavoie, Barton-Sweeney, and Shalev-Shwartz remain as applied as in claim 2, and Barton-Sweeney goes on to further teach [t]he parking assist system according to claim 2, wherein the drive apparatus controller is configured to: set a third driving-force limit value when a predetermined period of time elapses since the first driving-force limit value becomes unable to be received from the driving-force limit value setter; control the driving force of the drive apparatus so that the driving force of the drive apparatus is prevented from exceeding the third driving-force limit value during a period of time in which a predetermined period of time elapsed since the first driving-force limit value becomes unable to be received from the driving-force limit value setter (Barton-Sweeney: Page 18 col. 5 lines 16-32; "However, when the secondary computing system has not received an updated trajectory after the vehicle has reached a particular point along the fall back trajectory (for example in time or space), the secondary computing system would continue to control the vehicle according to the fall back trajectory. This threshold point may correspond to a point in time or space on the fall back trajectory where it would begin to diverge from the nominal trajectory. Of course, the threshold point may be sometime before or even a short time after the point of divergence between the fall back and nominal trajectories. In this regard, even when the primary computing system has failed, the secondary computing system would not need to switch to a new trajectory, but would simply continue controlling the vehicle using the last received trajectory. As this trajectory is a fall back trajectory, the secondary computing system would therefore maneuver the vehicle to stop safely."), and Shalev-Shwartz goes on to further teach until the driver-request driving force becomes 0 (Shalev-Shwartz: Para. 0776; "Consistent with this disclosure, preventing the driver input from causing a corresponding change in the host vehicle may include inhibiting the driver input… As another example, if the driver input is a depression of an acceleration pedal, the safety system may inhibit the input by supplying a force to the acceleration pedal that is opposite of the depression and may continue supplying the force until the driver stops depressing the acceleration pedal or begins depressing the brake pedal. In any embodiment, the inhibition may last until the host vehicle is in a safe position where there are no obstacles within the proximity buffer and there is no driver input that would cause the host vehicle to come within a distance of an obstacle that is less than the proximity buffer.").
Regarding claim 6, Lavoie, Barton-Sweeney, and Shalev-Shwartz remain as applied as in claim 5, and Barton-Sweeney goes on to further teach [t]he parking assist system according to claim 5, wherein the third driving-force limit value is a minimum required driving force for travelling of vehicle (Barton-Sweeney: Page 17 col. 4 lines 52-56; "However, the trajectory generated by the primary computing system and provided to the secondary computing system may be a fall back trajectory. In this regard, the fall back trajectory may actually include the vehicle pulling over to a safe position and stopping the vehicle.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elwart et al. (US Pub. No. 20160068158 A1) teaches a parking assist system that controls the vehicle during parking maneuvers and allows the driver to override the parking system.
Ishikawa et al. (US Pub. No. 20190225237 A1) discloses a vehicle control apparatus that is programmed to control vehicle to move to a nearby location and park in the event of an error occurring in the system.
Masuda; Yui (US Pub. No. 20180072289 A1) discloses a brake control device that estimates and sets upper boundaries of allowable wheel velocity at regular intervals of time in order to prevent the vehicle from slipping.
Newman et al. (US Pub. No. 20170291602 A1) discloses a system and method for controlling a vehicle that overrides the control of the driver and is configured to either control the vehicle according to predefined upper speed limits then parks the vehicle in a safe area or to return control to the driver when the driver performs a predefined action with the input devices such as the accelerator pedal.
Okamura et al. (US Pub. No. 20150375740 A1) teaches a parking support control unit which overrides the driver requested acceleration when said acceleration exceeds a limit to the acceleration set by the system during parking support operations and parks the vehicle.
Allexi et al. (US Pub. No. 20140121930 A1) discloses a method and apparatus that controls the parking of a vehicle by setting upper limits on the speed that the vehicle can travel during the parking process which the driver cannot exceed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663